 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 19-mj-23597-RNB-CAB
12                                       Plaintiff,
                                                          ORDER ON APPEAL
13   v.                                                   [Doc. No. 10]
14   JOAQUIN BENITO-MENDOZA,
15                                     Defendant.
16
17
18         On September 4, 2019, defendant Joaquin Benito-Mendoza entered a guilty plea
19   before the magistrate judge to a violation of 8 U.S.C. § 1325(a)(1), attempting to enter the
20   United States at a time or place other than as designated by immigration officers. [Doc.
21   Nos. 7, 16.] The defendant admitted, under oath in the presence of his appointed counsel,
22   that on August 28, 2019, he crossed the border from Mexico into the United States at a
23   place other than a designated port of entry; that at that time he was not a citizen or national
24   of the United States; that when he crossed he intended to enter the United States at a place
25   other than a designed port of entry; and it was his intent not to be detected, apprehended or
26   taken into custody by government authorities and to roam freely in the United States. [Doc.
27
28

                                                      1
                                                                                 19-mj-23597-RNB-CAB
 1   No. 16, at 12-131.] Defendant’s counsel acknowledged that defendant’s plea was knowing
 2   and voluntary. [Id., at 13.] The court accepted the defendant’s plea and he was sentenced
 3   to time served. [Doc. No. 8.]
 4           At the time of the defendant’s plea, the only objection raised by the defendant was
 5   his contention that the elements of a § 1325(a)(1) misdemeanor offense also include the
 6   defendant’s knowledge of his alien status. The magistrate judge overruled that objection
 7   and the plea and sentencing proceeded without further objection. [Doc. No. 16, at 11.]
 8           Defendant now timely appeals his misdemeanor conviction under Fed. R. Crim. P.
 9   58(g)(2)(B) and 18 U.S.C. § 3402. [Doc. No. 10.]
10           Defendant moves the Court to vacate his conviction for improper entry by an alien
11   for four separate reasons. First, he contends his constitutional guarantees of due process
12   and equal protection were violated because, based on race, national origin and alienage,
13   defendants charged with misdemeanor § 1325 violations are treated differently in the
14   District Court for the Southern District of California than others charged with similar or
15   more serious offenses. Second, the defendant contends that § 1325 is unconstitutional
16   because it violates equal protection by imposing different burdens on men and women.
17   Third, he argues that § 1325(a)(1) violates the non-delegation doctrine and is void for
18   vagueness. Finally, the defendant argues that the charging documents, elements of the
19   offense as presented to the defendant and factual basis fail to reflect the correct elements
20   of § 1325(a)(1). [Doc. No. 18, at 3.] For the reasons set forth below, the defendant’s
21   conviction is affirmed.
22        1. Defendant’s Equal Protection and Due Process Rights were not violated.
23        The defendant asserts that the government’s manner of prosecution of his violation of
24   8 U.S.C. § 1325(a), the crime of Illegal Entry, and the subsequent criminal proceedings in
25
26
27
     1
28       Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                       2
                                                                                      19-mj-23597-RNB-CAB
 1   the District Court were improperly based on alienage and violated his equal protection and
 2   due process rights.
 3      The defendant claims that the government discriminated against him because he is a
 4   noncitizen of Hispanic origin, by arresting him and taking him into custody for a
 5   misdemeanor violation, rather than issuing him a citation and notice to appear at the court’s
 6   weekly calendar for processing Central Violations Bureau (“CVB”) violations. The
 7   defendant argues that the government and the District Court for the Southern District of
 8   California have instituted a separate “court” that segregates and discriminates against
 9   noncitizens of Hispanic origin and denies them the same options afforded everyone else
10   charged with Class B misdemeanors. [Doc. No. 21 at 7.]
11      Defendant’s misdemeanor prosecution was not a substantive and procedural violation
12   of due process and equal protection because he was not treated similarly to a misdemeanant
13   charged pursuant to the Assimilative Crimes Act, 18 U.S.C. § 13, and processed through
14   the CVB docket. The defendant was not charged with a CVB offense. The CVB docket
15   handles all matters charged by citation, information, indictment or complaint pursuant to
16   18 U.S.C. § 13. These are violations of federal and certain state laws that occur on tribal
17   land or federal property. The defendant is not similarly situated. This equal protection/due
18   process selective enforcement and prosecution argument has been considered and rejected
19   in this district previously. This Court references and incorporates the thorough analysis of
20   the inapplicability of the CVB docket as an alternative for the prosecution of § 1325
21   violations, set forth in U.S. v. Chavez-Diaz, 18-mj-20098, Doc. No. 29, (filed October 10,
22   2018, and now on appeal).
23      Defendant’s District Court appearance before a U.S. magistrate judge on the court’s
24   September 16, 2019 calendar scheduled to handle § 1325 violations was not a violation of
25   his rights. He was not was subjected to a “separate court” under conditions that “shock the
26   conscious.” [Doc. No. 21, at 7.]
27       The defendant appeared in the U.S. District Court on a calendar with the other
28   defendants all charged with the same offense, a § 1325 violation, to be handled together

                                                   3
                                                                               19-mj-23597-RNB-CAB
 1   for organizational purposes based on the charge. The defendant was provided with counsel
 2   and advised of his rights under Rule 5 of the Federal Rules of Criminal Procedure. The
 3   magistrate judge inquired of the defendant individually as to whether he understood his
 4   rights, the elements of the offense and the factual basis for the charge against him. [Doc.
 5   No. 16, at 5-6, 9-13.] The defendant knowingly and voluntarily proceeded with his guilty
 6   plea to accept the benefit of the government’s recommendation for a time served sentence.
 7   The defendant may have preferred to avoid a criminal conviction, be processed in the same
 8   manner as a defendant charged with a CVB violation, pay a fine for his violation or receive
 9   some alternate disposition, but he has not established that the manner with which his case
10   was prosecuted by the government and handled by the District Court was a violation of his
11   due process or equal protection rights.
12      2. Defendant has not established that Section 1325 is unconstitutional.
13         Defendant makes a facial attack on the constitutionality of 8 U.S.C. § 1325, based
14   on Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017).           In Morales-Santana, the
15   Supreme Court held that 8 U.S.C. §§ 1401 and 1409, conferring citizenship to children of
16   unwed persons drew gender-based distinctions, violating equal protection in the Fifth
17   Amendment’s due process clause. Id. at 1700-01. The Court struck the portion of the
18   statute that applied less onerous physical presence requirements on unwed mothers, and
19   held the same requirements imposed on unwed fathers should be applied to both genders
20   prospectively. Id. at 1701.
21         Defendant argues that the element of his § 1325 offense requiring he be an “alien”
22   at the time of his unlawful entry, is defined by statutes found invalid in Morales-Santana,
23   and therefore § 1325 is constitutionally invalid.
24         This argument has been rejected by the Ninth Circuit in U.S. v. Madero-Diaz, 752
25   Fed. Appx. 537, 538 (9th Cir. 2019).              Morales-Santana does not address the
26   constitutionality of 8 U.S.C. § 1325, or the definition of “alien” in all contexts. Morales-
27   Santana applied to a distinct population of individuals who could claim derivative
28   citizenship based on the U.S. citizenship of a parent, and addressed the constitutionality of

                                                   4
                                                                               19-mj-23597-RNB-CAB
 1   a gender-based distinction applied to this class of individuals. These circumstances were
 2   not at issue in Madero-Diaz, and they are not at issue in this case.
 3          Defendant was convicted under 8 U.S.C. § 1325, after admitting that at the time he
 4   attempted to enter the United States, he was an alien, not a natural-born or naturalized
 5   citizen of the United States. [Doc. No. 16, at 12.] He has provided no argument to support
 6   his contention that § 1325 itself “violates equal protection by imposing different burdens
 7   on men and women.” [Doc. No. 18, at 3.] The element of alienage in this offense was not
 8   affected by Morales-Santana and he was not convicted under a law classifying on an
 9   impermissible basis. Madero-Diaz, at 538; see also U.S. v. Duffy, 773 F. App’x 947, 949
10   (9th Cir. 2019) (defendant’s conviction under 8 U.S.C. § 1326, which incorporates
11   definitions of “alien” and “citizen” that were not affected by Morales-Santana.)
12      3. Defendant has not established that § 1325(a)(1) violates the non-delegation doctrine
13         and is void for vagueness.
14      Section 1325(a)(1) provides in part that any alien who enters or attempts to enter the
15   United States at any time or place other than as designated by immigration officers shall
16   be guilty of a misdemeanor. 8 U.S.C. § 1325(a)(1)(emphasis added). The defendant argues
17   that this violates the nondelegation doctrine and is impermissibly vague because it permits
18   executive-branch officials the discretion to designate what constitutes a crime under §
19   1325(a), by giving “any immigration officer, including any Border Patrol agent” the
20   discretion to designate times and places for entry “for any reasons or no reason at all.”
21   [Doc. No. 18, at 21-22.]
22      This argument was raised, thoroughly analyzed and rejected on a motion to dismiss in
23   U.S. v. Revolorio-Tambito, 19mj10657-JBL, 2019 WL 525086, *1-4 (S.D.Cal. Oct. 17,
24   2019). This Court will not reiterate the entire analysis set forth in Revolorio-Tambito, in
25   its adoption herein of that court’s reasoning and conclusion. The essential findings are
26   summarized as follows.
27      Congress has the authority to confer substantial discretion on executive agencies to
28   implement and enforce the law. Mistretta v. United States, 488 U.S. 361, 373-74 (1989)

                                                   5
                                                                              19-mj-23597-RNB-CAB
 1   (collecting cases where delegation was upheld). Congress has determined that there should
 2   be a proper location and procedure for an alien to seek admission to the United States, by
 3   making application for inspection by immigration officers at a designed port of entry. The
 4   details of where and when the ports of entry would be located was left to the executive
 5   agency responsible for staffing the facilities. Ports of entry are identified by federal
 6   regulation and designated by formal action of the Secretary of Homeland Security.
 7   Defendant’s argument that any immigration officer can, on a whim, designate or de-
 8   designate a port of entry is contrary to the overall statutory scheme and a hypothetical not
 9   before the Court. See Revolorio-Tambito, at *1-4. Defendant has not established a
10   violation of the non-delegation doctrine or that § 1325 (a)(1) is void for vagueness.
11      4. The Elements of a § 1325(a)(1) Offense
12      The defendant argues that his conviction should be vacated because his charging
13   document failed to properly allege all the elements of the charged offense, nor did the
14   magistrate judge inform him of all the elements and he therefore did not admit the correct
15   elements to provide a factual basis for his conviction. Specifically, the defendant contends
16   that the complaint was required to allege that he had “the specific intent to enter the country
17   free from official restraint” and fails to allege “knowledge of alienage.”
18      Rule 3 states that a complaint “is a written statement of the essential facts constituting
19   the offense charged.” Fed.R.Crim.P. 3. The complaint in this case states:
20       On or about August 28, 2019, within the Southern District of California, defendant,
     Joaquin Benito-Mendoza, an alien, knowingly and intentionally attempted to enter the
21
     United States of America with the purpose, i.e., conscious desire, to enter the United States
22   at a time and place other than as designated by immigration officers, and committed an
     overt act, to wit, crossing the border from Mexico into the United States, that was a
23
     substantial step towards committing the offense all in violation of Title 8, United States
24   Code, Section 1325, a misdemeanor.
25
     [Doc. No. 1.]
26
27         The complaint includes the element that the defendant “attempted to enter” the
28   United States. It did not include the language “free from official restraint” which is the

                                                    6
                                                                                  19-mj-23597-RNB-CAB
 1   legal definition of “enter” in this context. U.S. v. Gonzalez-Torres, 309 F.3d 594, 598 (9th
 2   Cir. 2002) (“To ‘enter’ an alien must cross the United States border free from official
 3   restraint.”) The absence of this language in the complaint, even if considered error, did not
 4   however cause the defendant any prejudice.
 5         In reviewing the elements of the offense with the defendant at his plea colloquy, the
 6   magistrate judge set forth the elements of the offense charged, including, that,
 7          “the defendant also had the specific intent to enter the United States free from official
     restraint, meaning the defendant intended to enter without being detected, apprehended, or
 8
     taken into custody by Government authorities so he could roam freely in the United States.”
 9
     [Doc. No. 16, at 10.]
10
11         The defendant acknowledged he understood the elements, including this intent
12   element, and admitted that he entered the United States on August 28, 2019, with the intent
13   to enter without being detected, apprehended or taken into custody so he could roam freely
14   in the United States. [Id., at 10-12.] The factual basis for this element was established.
15         The defendant has not demonstrated that the asserted defect in the complaint affected
16   his substantial rights. Any error in the charging document was harmless.
17         Finally, the defendant argues that the complaint was fatally deficient because it
18   failed to allege that the defendant knew was an alien. This was the only objection raised
19   by the defendant at his plea and sentencing. The Court finds no error.
20          Defendant argues that Rehaif v. United States, 139 S.Ct. 2191 (2019), dictates that
21   the offense in this case must include in the charge that the defendant knew he was an alien
22   at the time of his attempted entry. The defendant in Rehaif was charged with violation 18
23   U.S.C. § 922(g), which bars certain persons, including aliens who are ‘illegally or
24   unlawfully in the United States,” from possessing firearms. A person who knowingly
25   violates § 922(g), is subject to fine or imprisonment. 18 U.S.C. § 924(a)(2). The Supreme
26   Court held that to violate § 922(g) and be subject to fine or imprisonment under § 924(a)(2),
27   the government must prove the defendant knew he was an alien unlawfully in the United
28   States at the time he possessed the firearm. Id. at 2194.

                                                    7
                                                                                 19-mj-23597-RNB-CAB
 1         Defendant seeks to extend the Rehaif holding to encompass a violation of 8 U.S.C.
 2   § 1325(a)(1), arguing that an attempted entry charge must include as an element that the
 3   defendant also knew his alienage status. This argument was thoroughly analyzed and
 4   rejected in U.S. v. Nunez-Soberanis, 406 F.Supp.3d 835, 842-845 (S.D.Cal. 2019). This
 5   Court joins the analysis and reasoning set forth in the Nunez-Soberanis decision and denies
 6   the request to vacate on this basis.
 7         For the foregoing reasons, the conviction is affirmed and defendant’s challenges to
 8   his prosecution and conviction are DENIED.
 9
10   Dated: January 13, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                             19-mj-23597-RNB-CAB
